Case 1:15-cr-00637-KAM Document 725 Filed 02/06/20 Page 1 of 2 PagelD #: 23846 .

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ee ee >4
UNITED STATES OF AMERICA,
ORDER
- against -
CR-15-0637 (KAM)
MARTIN SHKRELI,
Defendant.
see eee ee eee eae eee ee ee ee ee ee xX

WHEREAS, pursuant to his conviction for securities fraud and conspiracy to commit
securities fraud, the Court imposed an Amended Judgment against defendant Martin Shkreli
(“Defendant”), entered on April 17, 2018, and sentenced him, among other things, to pay a
special assessment of $300, a fine of $75,000, plus interest, and restitution of $388,336.49,
plus interest; and

WHEREAS, as part of Defendant’s conviction and sentence, by orders dated March
5, 2018 (the “Preliminary Order of Forfeiture”) and September 10, 2018 (the “Final Order of
Forfeiture”), Defendant was also ordered to pay a forfeiture money judgment in the amount
of $7,360,450.00 (the “Forfeiture Money Judgment”);

WHEREAS, by order dated October 10, 2018, certain funds were transferred to an
interest bearing account with the Court Registry Investment System (“CRIS”) until further
order of the Court;

WHEREAS, on July 18, 2019, the Second Circuit issued a decision affirming the
Defendant’s sentence and conviction, including the Forfeiture Money Judgment;

WHEREAS, on November 18, 2019, the Supreme Court of the United States denied

Defendant’s Petition for a Writ of Certiorari;

 
Case 1:15-cr-00637-KAM Document 725 Filed 02/06/20 Page 2 of-2 PagelD #: 23847

WHEREAS, as of January 9, 2020, the balance in the CRIS was $477,529.40;

WHEREAS, as of January 9, 2020, the Clerk of the Court had an additional $1,025.19
on deposit in a noninterest-bearing account comprised of funds paid by Defendant through
the Inmate Financial Responsibility Program;

WHEREAS, as of January 9, 2020, the balance owed on the fine and restitution was
$468,504.40, including interest; and

WHEREAS, the balance owed on the Forfeiture Money Judgment significantly
exceeds the anticipated balance remaining in the Court Registry after satisfaction of
Defendant’s fine and restitution obligations;

IT IS HEREBY ORDERED that the Clerk of the Court shall transfer all funds on
deposit in the CRIS into the Registry of the Court to be disbursed and applied, in the
following order, to: (1) the principal and interest owed on Defendant’s restitution liability;
(2) the principal and interest owed on Defendant’s fine; and (3) the balance of any and all
funds, including interest, to be distributed and paid to the United States Marshals Service for
the Eastern District of New York in partial satisfaction of the Forfeiture Money Judgment.

Dated: Brooklyn, NY

F brn a 6 2020

yy,

a if. fiery oS _
HONORABLE KIYO A. MATSUMOTO
UNITED STATES DISTRICT JUDGE

EASTERN DISTRICT OF NEW YORK

 
